NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-13, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,946,373 to Harris in view of U.S. Patent No. 9,461,877 to Nadeau et al. and further in view of U.S. Patent Pub. No. 2016/0370023 to Stewart et al.

Harris discloses:
1. A method for identifying a point of failure in a network, the method comprising:
receiving at a server a plurality of fault alarms from a plurality of network components (column 3, lines 61-66 and column 4, lines 3-9 – FMS receives messages from RMSs), wherein the plurality of network components forms a multi-layer (column 9, lines 33-45 and Figure 4 – network consists of multiple circuits);
creating an inventory of network components within each layer of a multi-layered network (column 4, lines 49-55, column 9, lines 33-45, and Figures 3-4);

correlating each alarm of the set of parsed alarms into a set of enhanced alarms using the data of the topology database (column 5, line 61-column 6, line 2 and column 7, lines 27-36);
associating the set of enhanced alarms into a single event (column 7, lines 48-59);
accessing a root cause database comprising a plurality of root causes (column 7, line 50-column 8, line 6 and column 10, lines 59-66);
matching the single event with a matched root cause (column 8, lines 1-6 and lines 60-65);
determining a predicted point of failure based on the matched root cause (column 8, lines 1-6 and lines 60-65).

Harris does not disclose expressly:
storing the inventory of each layer of the multi-layered network in one of a plurality of traditional network databases, wherein each layer of the multi-layered network has its inventory stored in a single one of the plurality of traditional network databases; 


Nadeau teaches a network topology device for aggregating topology data from a plurality of traditional inventory databases, wherein inventory for each layer of a multi-layer network topology is stored in a traditional inventory database (abstract and column 1, line 57-column 2, line 43).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harris by aggregating data from traditional inventory databases, as taught by Nadeau.  A person of ordinary skill in the art would have been motivated to do so because a large-scale computer network may include separate and distinct entities with topology inventory databases that may be irreconcilable or inconsistent, as discussed by Nadeau (column 1, lines 26-53 and column 2, lines 1-27).  By allowing aggregation of the individual inventory databases into a single topological database, traffic flow and resource management can be optimized, as taught by Nadeau (column 2, lines 27-43).

Harris also does not disclose expressly:
matching the single event with a matched root cause of the plurality of root causes using a machine learning algorithm;
providing the predicted point of failure to a user interface;

scoring the predicted point of failure based on the feedback to provide second feedback to the machine learning algorithm to cause the machine learning algorithm to be updated with the actual failure.

Stewart teaches:
matching the single event with a matched root cause of the plurality of root causes using a machine learning algorithm (paragraph 57 and Figure 3A, steps 74-75 – server determines predicted causes of fault based on operational parameters and feedback from service technicians);
providing the predicted point of failure to a user interface (paragraph 57 and Figure 3A, step 75 – the server transmits fault notification and correction to technician’s mobile device);
subsequent to a technician correcting an actual failure at a restoration point that is a source of the plurality of fault alarms, obtaining feedback from the technician via the user interface of an actual root cause found at the restoration point (paragraphs 57-58 and Figure 3A, step 76 – technician reports corrective measures to server); and
scoring the predicted point of failure based on the feedback to provide second feedback to the machine learning algorithm to cause the machine learning algorithm to be updated with the actual failure (paragraphs 57-60 – server compares predicted cause of fault with information from technician).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harris by using a machine learning algorithm with technician feedback to improve diagnostics, as taught by Stewart.  A person of ordinary skill in the art would have been motivated to do so in order to increase the success rate of automated diagnostics, as discussed by Stewart (paragraphs 6, 57).  In this manner, fault correction can be improved.

Modified Harris discloses:
8. A system comprising:
a plurality of network devices configured as a multi-layered network (column 3, lines 42-58, column 9, lines 33-45, and Figures 1, 4);
a topology database comprising a multilayer network topological inventory (column 5, lines 37-60), wherein the multilayer network topological inventory comprises a plurality of traditional network databases, each of the plurality of traditional network databases containing data from a single network layer of the multi-layered network (column 4, lines 49-55, column 9, lines 33-45, and Figures 3-4 and Nadeau - abstract and column 1, line 57-column 2, line 43);
a processor adapted to receive a plurality of fault alarms from a subset of the plurality of network devices (column 3, lines 61-66 and column 4, lines 3-9 and Figure 1, FMS 101);
a parsing module that converts the plurality of fault alarms into a set of parsed alarms having a common format that can be compared against data stored in the 
a path and component correlation module that generates a set of enhanced alarms from the set of parsed alarms using the data stored in the topology database (column 5, line 61-column 6, line 2 and column 7, lines 27-34);
an event module that associates the set of enhanced alarms into a single event (column 7, lines 48-59);
a root cause database (column 7, line 50-column 8, line 6 and column 10, lines 59-66); 
a root cause analysis module that accesses the root cause database and matches the single event to a predicted root cause via a machine learning algorithm (column 8, lines 1-6 and lines 60-65 and Stewart – paragraphs 57-60); and
a hand-held device comprising a user interface (Stewart – paragraph 48 and Figure 1A, user devices 14), the user interface configured to:
obtain the predicted root cause (Stewart - paragraph 57 and Figure 3A, step 75);
subsequent to a technician correcting an actual failure at a restoration point that is a source of the plurality of fault alarms, obtain feedback from the technician of an actual root cause found at the restoration point (Stewart - paragraphs 57-58 and Figure 3A, step 76); and


10. The system of claim 8, further comprising:
a ticket module that issues a trouble ticket for remediation of a failure point in the multi-layered network (column 12, lines 54-64).

11. The system of claim 8, wherein the topology database is built from a plurality of inventory databases (column 5, lines 37-60).

12. The system of claim 8, further comprising:
a trouble ticket module coupled to the root cause analysis module that issues a trouble ticket that instructs a correction of a fault identified in the predicted root cause (column 12, lines 54-64).

13. The system of claim 8, wherein the set of enhanced alarms include information about the subset of the plurality of network devices and path information associated with the paths (column 5, line 61-column 6, line 2 and column 7, lines 27-34).

15. The system of claim 8, wherein the topology database is resident in a memory (Figure 1, topology database 102).

21. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, facilitate a performance of operations comprising:
receiving at a server a plurality of fault alarms from a plurality of network components (column 3, lines 61-66 and column 4, lines 3-9 – FMS receives messages from RMSs), wherein the plurality of network components forms a multi-layered network (column 9, lines 33-45 and Figure 4 – network consists of multiple circuits);
storing an inventory of each layer of the multi-layered network in on of a plurality of traditional network databases (column 4, lines 49-55, column 9, lines 33-45, and Figures 3-4 and Nadeau - abstract and column 1, line 57-column 2, line 43);
converting the plurality of fault alarms into a set of parsed alarms with a common format (column 4, lines 4-14) that can be compared against data stored in a topology database (column 5, lines 37-60), wherein the topology dataset comprises data from the plurality of the traditional network databases (Nadeau - abstract and column 1, line 57-column 2, line 43), and wherein the data of the topology database comprises data relating to a location of each network component of the plurality of network components and paths of the multi-layered network (column 4, lines 49-55, column 5, lines 8-35 and Figure 3);
correlating each alarm of the set of parsed alarms into a set of enhanced alarms using the data of the topology database (column 5, line 61-column 6, line 2 and column 7, lines 27-36);

matching, using a machine learning algorithm, the single event with a root cause selected from a plurality of root causes (column 8, lines 1-6 and lines 60-65 and Stewart – paragraphs 57-60);
determining a predicted point of failure based on the matching of the single event with the root cause (column 8, lines 1-6 and lines 60-65 and Stewart - paragraph 57 and Figure 3A, steps 74-75);
providing the predicted point of failure to a user interface (Stewart - paragraph 57 and Figure 3A, step 75);
subsequent to a technician correcting an actual failure at a restoration point that is a source of the plurality of fault alarms, obtaining feedback from the technician via the user interface of an actual root cause found at the restoration point (Stewart - paragraphs 57-58 and Figure 3A, step 76); and
scoring the predicted point of failure based on the feedback to provide second feedback to the machine learning algorithm to cause the machine learning algorithm to be updated with the actual failure (paragraphs 57-60).

22. The non-transitory computer readable medium of claim 21, wherein the operations further comprise: obtaining the plurality of root causes by accessing a root cause database (Stewart – paragraphs 57-58).


updating the root cause database with the actual root cause (Stewart – paragraphs 57-58).

Claims 2-7, 9, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Nadeau and Stewart, and further in view of U.S. Patent Pub. No. 2018/0239658 to Whitner et al.

Harris does not disclose expressly:
2. The method of claim 1, wherein the matching the single event with the matched root cause comprises applying the machine learning algorithm to the single event and the plurality of root causes to identify the matched root cause.

Whitner teaches matching the single event with the matched root cause comprises applying the machine learning algorithm to the single event and the plurality of root causes to identify the matched root cause (paragraphs 66-68).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Harris by applying a machine learning algorithm, as taught by Whitner.  A person of ordinary skill in the art would have been motivated to do so in order to automatically analyze the alarms, without the need for a skilled technician, as disclosed by Whitner (paragraph 101).

	Modified Harris discloses:
3. The method of claim 1, wherein the root cause database comprises historic data (Whitner – paragraphs 66 and 74).

4. The method of claim 1 wherein the root cause database comprises heuristically derived failure scenarios (Whitner – paragraphs 100 and 106).

5. The method of claim 1 further comprising:
updating the root cause database based on the scored predicted root cause (Whitener – paragraph 67).

6. The method of claim 1, further comprising generating a predicted repair time duration estimation (Whitner – paragraph 56).

7. The method of claim 1, further comprising enhancing the single event with root cause information developed using machine learning (column 7, line 50-column 8, line 6 and column 10, lines 59-66, and Whitner – paragraphs 66-68).

9. The system of claim 8, wherein the root cause analysis module comprises the machine learning algorithm (Whitner – paragraphs 66-68).



17. The system of claim 8, wherein the root cause database is established with existing historic data and heuristically derived failure scenarios to supplement information not available in a ticket history (Whitner – paragraphs 100 and 106).

19. The system of claim 8, further comprising a scoring module that scores the predicted root cause against the actual root cause (Whitner – paragraphs 65-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113